DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/050,655 application filed on 12/17/2020.
Claims 1-13 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on 03/16/2022.
The application has been amended as follows: 
In claim 1, in lines 8-9, please amend the sentence “a metal M1 selected from the group consisting of an element of Group 8, 9 or 10 of the Periodic Table, Cr and Mn” to read “a metal M1 selected from the group consisting of an element of Group 8, 9 , 10 of the Periodic Table, Cr  or Mn;”.

The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or make obvious the limitation of claim 1, with particular to the limitation “an anionic heterometal complex aggregated to form a crystal lattice; … a metal M2 rTtXx with elements for each constituent described in paragraphs [0035-0041] that includes some of the claimed elements of the anionic heterometal material.  However, the parent phase particles of Haraguchi are the heterometal complex as required by current claims due to the absent of the ligand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/17/2022